Exhibit 10.7

MASTER SERVICES AGREEMENT

THIS MASTER SERVICES AGREEMENT (the “Agreement”) is made and entered into as of
October 26, 2020, with an effective date as of September 10, 2020 (the
“Effective Date”), by and between Cerberus Technology Solutions, LLC a Delaware
limited liability company with offices at 875 Third Avenue, 3rd Floor, New York,
NY 10022 (“CTS”), and Cerberus Telecom Acquisition Corp., a Cayman Islands
exempted company, with offices at 875 Third Avenue, New York, NY 10022
(“Client”). For purposes of this Agreement, CTS and Client each may be referred
to individually as a “Party,” and together as the “Parties”.

RECITALS

A. WHEREAS CTS is a consulting and technology innovation company that maintains
a team of professionals, engineers, and data scientists (the “CTS
Professionals”) who have significant knowledge, experience, skills and training
across a broad range of industries, companies and functional areas of business
activity;

B. WHEREAS CTS provides certain services designed to collaborate with clients
and drive transformation and modernization by applying specialized capabilities
and analytics to drive and address various business and operational needs,
including, among other things, a wide variety of consulting, data science, data
analysis, and technology development and management related services as further
described and defined below; and

C. Client wishes to retain CTS and the CTS Professionals to provide Client and
its Affiliates (with whom CTS agrees to provide Services to under an SOW)
certain Services, and CTS desires to provide such Services, subject to and in
accordance with the terms and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
undertakings set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

Section 1.1 Structure. This Agreement includes certain Exhibits and Schedules
annexed hereto and are hereby incorporated into this Agreement and made a part
hereof by this reference.

Section 1.2 Certain Defined Terms. For purposes of this Agreement, the following
terms shall have the following meanings:



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For
purposes of this Agreement, an Affiliate of CTS shall include, without
limitation, any entity that is owned or controlled by funds or accounts managed,
directly or indirectly, by Cerberus Capital Management, L.P. or one of its
affiliates under common control with Cerberus Capital Management, L.P.

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Applicable Law” means any law, statute, ordinance, rule, regulation, code,
order, judgment, injunction or decree enacted, issued, promulgated, enforced or
entered by a governmental entity.

“Business Day” means a day, other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required to close.

“Client” shall have the meaning set forth in the preamble to this Agreement.

“Client Background Materials” means all information and materials owned by
Client and provided to CTS in connection with an applicable SOW.

“Client Deliverables” means any custom or technical work product (e.g. wire
frames, specifications, layouts, front end design etc.) specially commissioned
by Client and developed by CTS in connection with the performance of Consulting
and/or Development Services and identified as such in an applicable SOW.

“Client Indemnitees” shall have the meaning set forth in Section 11.2 hereto.

“Confidential Information” means (a) all information, data (including personal
data), agreements, documents, reports, “know-how,” interpretations, plans,
studies, forecasts, projections and records (whether in oral or written form,
electronically stored or otherwise) containing or otherwise reflecting
information concerning the Disclosing Party, any of its Affiliates, their
respective businesses or assets and other information not available to the
public generally, whether received before or after the date of this Agreement,
and (b) all memoranda, notes, analyses, compilations, studies or other documents
which were developed based upon or which include any such Confidential
Information (whether in written form, electronically stored or otherwise) which
is identified as confidential or should otherwise be reasonably deemed
confidential or proprietary under the circumstances, whether prepared by the
Disclosing Party, the Receiving Party or their respective Representatives or
others which contain, reflect or are based on any such Confidential Information.
Notwithstanding the foregoing, the Parties understand and agree that the term
“Confidential Information” does not include (i) information which was already in
the possession of a Receiving Party or its Representatives prior to the date of
disclosure and which was not acquired or obtained from a source that was known
to the Receiving Party to be bound by a contractual, legal or fiduciary
obligation not to disclose the information to the Receiving Party,
(ii) information which is obtained by the Receiving Party or its Representatives
from a source other than the Disclosing Party or its Representatives unless such
source is known to the Receiving Party to be prohibited from transmitting the
information to the Receiving Party or its Representatives by a contractual,
legal or fiduciary obligation to the



--------------------------------------------------------------------------------

Disclosing Party, (iii) information which is or becomes generally available to
the public other than as a result of a disclosure by the Receiving Party or its
Representatives in violation of the provisions of this Agreement or by
disclosure by any other Person in violation of any contractual legal or
fiduciary obligation, (iv) information developed independently by the Receiving
Party or its Representatives without use of Confidential Information, or (v) any
aggregated and anonymized data that does not identify Client or Client’s
products or services in any manner.

“Consulting Services” shall mean the strategic advisory and related Services to
be performed by CTS as specified and in accordance with each SOW.

“CTS” shall have the meaning set forth in the preamble to this Agreement.

“CTS Indemnitee” shall have the meaning set forth in Section 11.1 hereto.

“CTS IP” shall have the meaning set forth in Section 7.6 hereto.

“CTS Materials” means all inventions, works or other materials, methodologies
proprietary statistical methods, tools, techniques, processes, know-how,
analytical methods, procedures, procedure manuals, financial information, data,
data models, reference architectures, computer technical expertise and software,
that have been or are created, conceived or reduced to practice by CTS and all
Intellectual Property Rights that are embodied therein, and any enhancements,
improvements, adaptations, translations, compilations, and modifications
including without limitation development of additional functionalities or any
other improvements thereto directly or indirectly derived from providing the
Services, whether or not fixed in a tangible medium of expression.

“Development Services” shall mean those Services that are specially commissioned
by Client to produce Client Deliverables as specified and in accordance with the
applicable SOW.

“Disclosing Party” means Client with respect to the Confidential Information
delivered by or on behalf of Client and CTS with respect to Confidential
Information delivered by or on behalf of CTS.

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

“Exchange Act” shall have the meaning set forth in Section Section 5.4 hereto.

“Feedback” shall have the meaning set forth in Section 7.5.

“Force Majeure Condition” shall have the meaning set forth in Section 12.9
hereto.

“Intellectual Property Rights” means any and all intellectual property and
proprietary rights throughout the world, including any and all patents, patent
applications, copyrights, copyright applications, moral rights, trademarks,
trade secret rights, rights to know-how, inventions and algorithms, and any and
all similar or equivalent rights.



--------------------------------------------------------------------------------

“Invoice” shall have the meaning set forth in Section 4.1 hereto.

“Management Services” shall mean the management by CTS of any third party
services on behalf of Client (e.g. web hosting services) as specified and in
accordance with the applicable SOW.

“Notices” shall have the meaning set forth in Section 12.11 hereto.

“Out of Pocket Expenses” shall have the meaning set forth in Section 3.2 hereto.

“Party” shall have the meaning set forth in the preamble to this Agreement.

“Person” means any natural person and any corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, governmental body or other
entity of any kind.

“Receiving Party” means CTS with respect to Confidential Information delivered
by or on behalf of Client, and Client with respect to Confidential Information
delivered by or on behalf of CTS.

“Representative” means the members, managers, partners, stockholders, directors,
officers, employees, attorneys, advisors, agents, representatives, Affiliates,
heirs, and legatees of any Person, together with their respective predecessors,
successors and assigns.

“Services” shall mean those services specifically performed by CTS under an
applicable SOW and may include Consulting Services, Development Services and
Management Services, in each case, as specified in the applicable SOW, along
with any other services otherwise specified in the applicable SOW.

“Service Fees” shall have the meaning set forth in Section 3.1 hereto.

“SOW” shall have the meaning set forth in Section 2.1 hereto.

“Third Party Materials” shall have the meaning set forth in Section 7.4.

Section 1.3 Interpretation.

(a) The definitions set forth in this Agreement (including the applicable SOWs
and in any Exhibits and/or Schedules attached hereto) shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The words “will” and “shall” are
used interchangeably throughout this Agreement, and the use of either connotes a
mandatory requirement. The use of one or the other will not mean a different
degree or right or obligation for either Party. Use of the word “or” means
“and/or”.



--------------------------------------------------------------------------------

(b) The headings of the Articles, Sections and Exhibits are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

(c) Unless the context otherwise requires, references to this Agreement shall be
deemed to include references to any associated SOW and any Exhibit and/or
Schedule attached hereto.

ARTICLE II

Structure, Account Management and Staffing

Section 2.1 SOWs. All Services to be performed by CTS under this Agreement shall
be specified in one or more statements of work (each, an “SOW”) substantially in
the form set forth in Exhibit 1 to this Agreement. Each SOW will expressly refer
to this Agreement, will form a part of this Agreement, and will be subject to
the terms and conditions contained herein. An SOW may be amended only by written
agreement of the Parties. Notwithstanding any other provision of this Agreement
to the contrary, to the extent there is any inconsistency between the terms of
this Agreement and the terms of an SOW, the terms of this Agreement shall
control, unless such SOW contains language expressly modifying the inconsistent
term of this Agreement. To the extent there is any material modification to the
Services requested by Client, the parties shall execute a change order or amend
the SOW to address such change including without limitation, any increase in
fees or expenses due to CTS.

Section 2.2 Account Management. Upon the Effective Date, each Party shall
provide the other with the name and contact information of one or more
individuals (each, an “Account Manager”) who shall have primary responsibility
for managing the relationship between the Parties under this Agreement and any
applicable SOW. Among other things, the Account Managers shall be responsible
for (i) executing, modifying and terminating any SOW’s, (ii) periodically
conferring with one another to assess the status of individual engagements under
an SOW, (iii) making any adjustments, modifications or amendments to this
Agreement or an SOW as may be desired by the Parties, (iv) in conjunction with
the Billing Coordinators (as defined in Section 4.2 below) for each Party,
assisting with the review and resolution of any issues relating to billing or
payment under this Agreement or any SOW, and (v) addressing all such other
matters under this Agreement or an applicable SOW as the Parties may determine
from time-to-time are necessary and appropriate. Each Party in its sole
discretion may change its designated Account Manager upon written notice to the
other Party.

Section 2.3 Staffing of SOWs. Upon execution of an SOW (or such later time as
the Parties may agree in writing), CTS shall staff the SOW with such CTS
Professionals as CTS shall deem appropriate to satisfy the mutually agreed upon
objectives for the SOW. Thereafter, CTS shall have the right to add, remove,
substitute, limit, change or modify the identity or time-commitment of the CTS
Professionals that are assigned to an SOW.



--------------------------------------------------------------------------------

Section 2.4 No Exclusivity. The Services to be provided by CTS under the SOWs
are not, and shall not be deemed to be, exclusive to Client or its Affiliates,
and CTS are and shall remain free to render similar services to Persons other
than Client and its Affiliates and to engage in all such activities as CTS deem
appropriate. Similarly, Client may engage any third party to perform services
and unless set forth in an applicable SOW, CTS shall not be deemed an exclusive
provider for Client or its Affiliates.

ARTICLE III

FEES AND EXPENSES

Section 3.1 Service Fees. In consideration of the Services provided under this
Agreement, Client shall pay to CTS such service fees (the “Service Fees”) as
shall be specified in each SOW under which such Services are rendered.

Section 3.2 Expenses. In addition to the Service Fees described in Section 3.1
above, Client shall reimburse CTS for all reasonable and customary expenses
incurred by CTS in the performance of the Services (for example, local and long
distance travel, meals, car rental and other expenses) (the “Out of Pocket
Expenses”), subject to the delivery by CTS to Client of reasonable documentation
verifying such charges.

Section 3.3 Trust Account Waiver. Notwithstanding anything herein to the
contrary, the Parties hereby acknowledge and agree that in no event shall CTS
(or any other person or entity claiming through or on behalf of CTS) have any
right of set-off with respect to, or any right, title, interest or claim of any
kind (“Claim”) in or to, any assets held in, or any distribution of or from, the
trust account to be established by Client in which the proceeds of Client’s
initial public offering (the “IPO”) (including the deferred underwriters
discounts and commissions) and certain of the proceeds of the sale of the units
issued in a private placement to occur prior to the effectiveness of the IPO are
to be deposited, as described in greater detail in the registration statement
and prospectus filed with the Securities and Exchange Commission in connection
with the IPO. CTS hereby waives any Claim it has or may have in the future
against the trust or any of the assets from time to time held in such trust
account, whether as a result of, or arising out of, any services provided to
Client or otherwise and agrees not to seek recourse, reimbursement, payment or
satisfaction for any Claim against the trust, the trust account or any assets
therein for any reason whatsoever.

ARTICLE IV

BILLING AND PAYMENT

Section 4.1 Billing. Unless otherwise provided in a SOW, CTS will invoice Client
on a monthly basis for all Service Fees payable under this Agreement (each such
bill, an “Invoice”) upon the terms and conditions set forth in the applicable
SOW. Out of Pocket Expenses shall be billed to Client on a periodic basis after
the date upon which such expenses are incurred unless CTS shall be required to
pay any management or other fees to a third party vendor in which case CTS may
upon Client’s approval of the third party expense, bill Client in advance to
ensure cash neutrality.



--------------------------------------------------------------------------------

Section 4.2 Single Point of Billing/Payment Contact. Promptly after the
Effective Date of this Agreement, each Party shall designate, in addition to the
Account Manager, a single point of contact (each, a “Billing/Payment
Coordinator”) who shall have primary responsibility on behalf of the designating
Party for reviewing, responding to and resolving any billing-related or
payment-related inquiries that may arise during the course of this Agreement or
an SOW, which such review, response and resolution shall at all times be subject
to and contingent upon the approval of the Account Manager designated by the
responding Party. Each Party in its sole discretion may change its designated
Billing/Payment Coordinator upon written notice to the other Party and either or
both Parties may designate the same individual to serve as both its Account
Manager and its Billing/Payment Coordinator.

Section 4.3 Payment. Unless set forth otherwise in an applicable SOW, Client
shall pay to CTS the amounts of each Invoice not later than thirty (30) calendar
days after the due date set forth on such Invoice. All Service Fees and Out of
Pocket Expenses shall be paid to CTS in U.S. dollars unless otherwise specified
in an SOW.

Section 4.4 Billing/Payment Disputes. If any portion of an amount due to CTS
under an SOW is subject to a bona fide dispute between the Parties, Client
shall, prior to the applicable date for payment, provide written notice to CTS
(the “Billing Dispute Notice”) of any amounts that Client reasonably believes,
in good faith, were not billed appropriately (such amounts, the “Disputed
Amounts”) and shall include in such Billing Dispute Notice specific detail
regarding the basis for such dispute. Notwithstanding the delivery of such
notice, Client shall pay to CTS all undisputed amounts as and when due, time
being of the essence, and shall have the right to withhold payment on the
Disputed Amounts. If the Parties are unable to resolve the issues related to a
Disputed Amount in the normal course of business within ten (10) Business Days
after delivery to CTS of the Billing Dispute Notice (or such later date as the
Parties may agree in writing), each Party shall have the right to initiate the
dispute resolution procedures set forth in Section 6.1 below with respect to the
Disputed Amounts. To the extent Client does not dispute an invoice, and does not
pay CTS in a timely manner, CTS may, without limiting its termination rights
under the Agreement, (i) suspend Services until payments are made; (ii) charge
interest at the greater of 1.5% or the highest rate permissible by law; (ii) be
entitled to reimbursement of any reasonable collection fees (including any
attorney’s fees) incurred by CTS.

Section 4.5 Taxes. Client will be responsible for the payment of any and all
taxes applicable to the license and use of the Services under this Agreement
(other than those based upon CTS’ net income) including, without limitation,
Client’s income, payroll, sales, VAT, use, gross receipts, personal property,
withholding or other taxes imposed upon transactions under this Agreement
(“Taxes”). If CTS has the legal obligation to collect Taxes for which Client is
responsible under this Section, the appropriate amount will be invoiced to and
paid by Client, unless Client provides CTS with a valid tax exemption
certificate authorized by the appropriate taxing authority. If any withholding
taxes must be paid based on the payments to CTS specified in this Agreement,
then Client will pay all such taxes and the amounts payable to Client under this
Agreement will be increased such that the amounts actually paid to CTS will be
no less than the amounts that CTS would have received notwithstanding such tax.



--------------------------------------------------------------------------------

ARTICLE V

CONFIDENTIALITY

Section 5.1 Restrictions on Disclosure and Use of Confidential Information.

(a) The Receiving Party shall treat any Confidential Information received from
the Disclosing Party as confidential and shall not, and shall cause its
Representatives not to, directly or indirectly, disclose, reveal, divulge,
publish or otherwise make known any Confidential Information received from the
Disclosing Party to any other Person for any reason or purpose whatsoever,
except as provided in Section 5.1(c) or Section 5.1(d) below.

(b) Except as otherwise set forth in this Agreement, the Receiving Party shall,
and shall cause its Representatives to, use the Confidential Information
received from a Disclosing Party solely for the purpose of providing or
receiving the Services in accordance with the terms of this Agreement.

(c) Notwithstanding the provisions of Section 5.1(a) above, the Receiving Party
may disclose Confidential Information to its Representatives who (i) have a need
to know such information in order to provide or receive Services in accordance
with the terms of this Agreement, (ii) are informed of the confidential nature
of the Confidential Information and (iii) agree to maintain the confidentiality
of the Confidential Information in accordance with the terms of this Agreement
or a similarly restrictive agreement. The Receiving Party shall be fully
responsible for any breach of the provisions of this Article V by any of its
Representatives.

(d) Notwithstanding the provisions of Section 5.1(a) above, if the Receiving
Party or its Representatives are required to disclose any Confidential
Information to a third party pursuant to Applicable Law, the Receiving Party
shall promptly notify the Disclosing Party in writing of any such requirement,
if legally permissible, so that the Disclosing Party may seek an appropriate
protective order or other appropriate remedy or waive compliance with the
provisions of this Agreement. The Receiving Party shall, and shall direct its
Representatives to, reasonably cooperate with the Disclosing Party to obtain
such a protective order or other remedy and if such order or other remedy is not
obtained, or the Disclosing Party waives compliance with the provisions of this
Agreement, the Receiving Party and its Representatives shall disclose only that
portion of the Confidential Information which they are advised by counsel they
have a legal obligation to disclose and will use good faith efforts to obtain
reliable assurance that confidential treatment will be accorded the information
so disclosed.

Section 5.2 Return or Destruction of Confidential Information. Promptly upon
written request of a Disclosing Party, the Receiving Party shall, and shall
cause its Representatives to, at the election of the Receiving Party, return to
the Disclosing Party or destroy all Confidential Information in tangible form
(whether in written form, electronically stored or otherwise except for any
archived electronic data or communications which may be retained on a
confidential basis in accordance with the Receiving Party’s



--------------------------------------------------------------------------------

then-current retention policy), and except as provided, neither the Receiving
Party nor any of its Representatives shall retain any copies or extracts
thereof. To the extent that the Receiving Party elects to destroy such
Confidential Information pursuant to the terms of this Section 5.2, such
destruction shall be certified by the Receiving Party to the Disclosing Party in
writing if so requested by the Disclosing Party. Notwithstanding the foregoing,
nothing set forth in this Section 5.2 shall require a Receiving Party or its
Representatives to destroy Confidential Information to the extent that the
Receiving Party believes, in good faith, that such information is necessary or
appropriate for the purpose of exercising or performing the Receiving Party’s
rights, claims or obligations under this Agreement or any SOW.

Section 5.3 Specific Performance. The Parties agree, on behalf of themselves and
their respective Representatives, that a Disclosing Party shall be entitled to
seek equitable relief, including an injunction or injunctions (without the
requirement of posting a bond, other security or any similar requirement or
proving any actual damages), to prevent breaches or threatened breaches of the
confidentiality provisions set forth in this Article V by a Receiving Party or
its Representatives and to specifically enforce the confidentiality terms and
provisions of this Agreement, this remedy being in addition to any other remedy
to which a Disclosing Party may be entitled at law or in equity.

Section 5.4 Regulation FD. CTS acknowledges that Client’s securities are
registered with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and that
Client’s securities are publicly traded. CTS acknowledges that Client has
requested that this paragraph be included in this Agreement so that Client will
be exempt from any requirement to disclose material non-public information
provided to CTS in accordance with the exemption set forth in Rule 100(b)(2)(ii)
of Regulation FD. Accordingly, CTS, at all times that it possesses material
non-public information that would restrict CTS from effecting purchase and/or
sale transactions of the Client’s securities under the Exchange Act and the
rules and regulations promulgated thereunder, including Regulation FD, shall
not, and it shall advise its Representatives who are in possession of such
material non-public information that they shall not, effect any purchase or sale
transactions, or other transactions (such as hedging transactions), of or with
respect to the Client’s securities that, if effected at such time, would be in
violation of the Exchange Act and the rules and regulations promulgated
thereunder, including Rule 10b-5 and Regulation FD. Notwithstanding the
foregoing, nothing set forth in this Section 6.4 or otherwise in this Agreement
shall restrict CTS and its Representatives from engaging in purchase, sale
and/or other transactions in or with respect to the Client’s securities that are
not in violation of the Exchange Act, including Rule 10-b-5 and Regulation FD
promulgated thereunder, whether as a result of exemptions from, exceptions to,
or judicial determinations regarding, the laws, rules and regulations governing
transactions while in possession of material non-public information, or for any
other reason.



--------------------------------------------------------------------------------

ARTICLE VI

Section 6.1 Dispute Notice and Response. Except as otherwise provided herein,
any dispute, claim or controversy (individually and collectively, a “Dispute”)
arising under or relating to this Agreement (or any Engagement Letter) which has
not been resolved during the ordinary course of business between the Parties
shall be resolved by such Party providing to the other Party written notice (a
“Dispute Notice”) setting forth the position of the Party giving such Dispute
Notice and a summary of arguments supporting such position, as well as the name
and title of such Party’s Designated Representative. Within fifteen
(15) calendar days after delivery of the Dispute Notice, the Party who received
the Dispute Notice shall submit to the other Party a written response (the
“Response”) setting forth the position of the Party responding to such Dispute
Notice and a summary of arguments supporting such position, as well as the name
and title of such Party’s Designated Representative. Within fifteen
(15) calendar days after the delivery of the Response, the Designated
Representatives of both Parties shall meet at a mutually acceptable location and
time, and thereafter as often as they reasonably deem necessary, to attempt to
resolve the Dispute through good faith negotiation. The Parties shall cooperate
in good faith with respect to any reasonable requests for exchanges of
information regarding the Dispute or a Response thereto.

Section 6.2 Senior Party Representatives. If the Dispute has not been resolved
within sixty (60) calendar days after delivery of the Dispute Notice, or if the
Designated Representatives of each Party fail to meet within fifteen
(15) calendar days after delivery of the Response, the Parties shall refer the
Dispute to executives of each Party hereto who have authority to settle the
Dispute and who are at a higher level of management than the Designated
Representatives (the “Senior Party Representatives”). Within fifteen
(15) calendar days after the Parties have referred the Dispute to the Senior
Party Representatives, the Senior Party Representatives of both Parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the Dispute.

Section 6.3 Legal Action. If the Dispute has not been resolved within thirty
(30) calendar days after the Parties referred the Dispute to the Senior Party
Representatives, or if the Senior Party Representatives of each Party fail to
meet within fifteen (15) calendar days after such referral, either Party may
commence legal action with respect to the Dispute subject to the terms of this
Agreement.

Section 6.4 Settlement Discussions. All negotiations, conferences and
discussions pursuant to this Article VI shall be confidential and shall be
treated as compromise and settlement negotiations. Nothing said or disclosed,
nor any document produced, in the course of such negotiations, conferences and
discussions that is not otherwise independently discoverable shall be offered or
received as evidence or used for impeachment or for any other purpose at trial
or in any current or future arbitration, mediation or other proceeding.

Section 6.5 Equitable Remedies. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, nothing set forth in this Article
VI shall operate or be construed to operate to prevent either Party from seeking
temporary equitable remedies, including temporary restraining orders, if, in
such Party’s judgment, such action is necessary to avoid irreparable harm.
Despite any such action, the Parties will continue to participate in good faith
in the dispute resolution procedures described in this Article VI.



--------------------------------------------------------------------------------

ARTICLE VII

INTELLECTUAL PROPERTY

Section 7.1 Client Deliverables. To the extent CTS performs any Consulting
Services or Development Services for Client under an applicable SOW, CTS
acknowledges and agrees that unless otherwise set forth in an applicable SOW,
the results and proceeds of such Services shall be owned by Client including all
Client Deliverables and the applicable Intellectual Property Rights in and
thereto, and all derivative works created therefrom. CTS acknowledges and agree
that any copyrightable works embodied in Client Deliverables will be “works made
for hire” under the Copyright Act and that Client will be considered the author
and owner of such copyrightable works. To the extent CTS have any right, title,
or interest in and to Client Deliverables, upon payment, CTS hereby irrevocably
assigns and unconditionally agrees to assign in the future to Client the
applicable right, title, and interest and applicable Intellectual Property
Rights in and to Client Deliverables. CTS waives and agrees never to assert, any
and all moral rights that CTS, its employees or any other third party may have
in or with respect to Client Deliverables and shall ensure that all personnel
assign all right, title, and interest in and to the Consulting Services and
Development Services to Client without further payment or royalty of any kind.
CTS shall, at Client’s expense, cooperate with Client in executing any documents
perfecting Client’s rights in and to Client Deliverables.

Section 7.2 CTS Materials.

(a) Ownership of CTS Materials. CTS shall retain full, sole and exclusive
ownership of all CTS Materials. Client shall not obtain or otherwise have any
right, title, interest or license to any CTS Materials except as expressly set
forth in an SOW or otherwise provided in this Agreement under Section 7.2(b)
solely with respect to Client Deliverables. To the extent Client has or develops
any right, title, or interest in and to the CTS Materials and all derivative
works created therefrom or any other CTS IP (as defined below) under this
Agreement, Client hereby irrevocably assigns and unconditionally agrees to
assign in the future to CTS all right, title, and interest and any and all
Intellectual Property Rights in and to the CTS Materials and CTS IP. Client will
not challenge the validity of CTS’s ownership of the CTS Materials and CTS IP
and hereby waives any and all claims and rights of any nature whatsoever
(including any moral rights) that Client may now or hereafter have with respect
to the CTS Materials and CTS IP. For clarity, to the extent CTS offers Client
any software platforms, products, systems, or software as a service (“Software
and SAAS products”), such Software and/or SAAS products shall be licensed to
Client in a separately executed software or SAAS agreement between the Parties.

(b) CTS Materials Incorporated into Client Deliverables. To the extent any CTS
Materials are incorporated by CTS into any Client Deliverables commissioned by
Client in connection with Consulting or Development Services provided by CTS
under an applicable SOW, CTS hereby grants Client a perpetual, non-transferable,
non-exclusive license upon payment of the applicable fees to use such CTS
Materials solely as incorporated into Client Deliverables and solely to the
extent necessary to make use of the Services. Client may sublicense these rights
to service providers and contractors only to the extent such parties are
providing services to Client in connection with Client’s internal



--------------------------------------------------------------------------------

purposes only; provided that: (i) Client shall remain liable for the acts and
omissions of such parties with respect to such sublicense; and (ii) each
sublicense agreement: (A) shall provide that such agreement shall terminate upon
any termination of the applicable SOW, (B) shall allow CTS to directly enforce
the terms of the license, and (C) shall contain terms and conditions
substantially similar to those of the applicable SOW with respect to the
license. Under no circumstance shall Client use CTS Materials separate or apart
from the Client Deliverables.

Section 7.3 Client Background Materials. As between CTS and Client, Client shall
retain full, sole and exclusive ownership of Client Background Materials. Client
hereby grants to CTS a non-exclusive, irrevocable, worldwide, fully paid-up, and
royalty-free license to make, have made, import, use, reproduce, distribute,
create derivative works of, perform, display, modify, maintain, and support
Client Background Materials as necessary for CTS’s performance of the Services
hereunder.

Section 7.4 Third Party Materials. To the extent CTS utilizes or otherwise
licenses any materials, content, data, third party platforms, or open source
from third parties (“Third Party Materials”) in connection with its performance
of Services, such third parties shall retain all right, title, and interest in
and such Third Party Materials, and CTS shall ensure that Client has the right
to use such Third Party Materials in accordance with the objectives set forth in
the applicable SOW and shall identify or otherwise disclose to Client any
license or other limitations or restrictions in connection with Client’s use of
Third Party Materials. Client shall comply with the applicable licenses and any
disclosed limitations or restrictions and Client shall only receive the benefit
of, and be subject to, the liability or other limitations of the licenses
procured by CTS in connection with the use of such Third Party Materials. CTS
makes no representations or warranties with respect to the use of such Third
Party Materials other than Client receiving the benefit of any representations,
warranties, and indemnities, if any, made available by the applicable third
party in the applicable third party license.

Section 7.5 Feedback. To the extent Client provides any feedback or other input,
comments, suggestions related to the enhancement or other improvement of the
Services (“Feedback”), Client hereby agrees to assign all right, title, and
interest in and to such Feedback to CTS and CTS may use or otherwise incorporate
such Feedback into the CTS IP without restriction or royalty of any kind to
Client or any third party.

Section 7.6 Reservation of Rights and Restrictions on Use of CTS IP. CTS
reserves all right, title, and interest in and to the CTS Materials and all
Intellectual Property Rights associated therewith (collectively, the “CTS IP”).
CTS does not grant Client any rights in and to the same except as expressly
provided hereunder. Any purpose or use not specifically authorized by CTS
therein is prohibited unless otherwise agreed to in writing by CTS. Without
limiting the foregoing, Client shall not, except as otherwise provided in this
Agreement or an SOW, at any time, directly or indirectly: (i) copy, modify, or
create derivative works of the CTS IP, in whole or in part; (ii) rent, lease,
lend, sell, sublicense, assign, distribute, publish, transfer, or otherwise make
available the CTS IP; (iii) reverse engineer, disassemble, decompile, decode,
adapt, or otherwise attempt to derive or gain access to the source of the CTS IP
or methods used to compile the CTS IP, in whole or in



--------------------------------------------------------------------------------

part; (iv) remove any proprietary notices included within the CTS IP;
(v) publish, enhance, or display any compilation or directory based upon
information derived from the CTS IP; or (vi) use the CTS IP in any manner or for
any purpose that infringes, misappropriates, or otherwise violates any
intellectual property right or other right of any person, or that violates any
applicable law, rule or regulation.

ARTICLE VIII

DATA SECURITY

Section 8.1 Data Security. Each party agrees to maintain an industry standard
information security program which contains appropriate administrative,
technical and physical safeguards to protect and ensure the security and
confidentiality of protect against unauthorized access to, or use of each
party’s Confidential Information or any data in its possession as it relates to
this Agreement.

Section 8.2 Disaster Recovery. Each Party shall maintain disaster recovery,
business resumption, and contingency plans appropriate for the nature and scope
of its responsibilities in respect of the Services, the activities of such
Party, and the obligations to be performed by such Party hereunder and also, in
the case of Client, as required by applicable laws, and in the case of CTS,
reasonably sufficient to enable Client to promptly resume the performance of its
obligations hereunder in the event of a natural disaster, destruction of
facilities or operations, utility or communication failures. CTS shall make
available on a strictly confidential basis to Client for on-site review (but not
to copy or remove) high level summaries of all such disaster recovery, business
resumption, and contingency plans. CTS shall periodically test in its normal
course of business and in accordance with industry standards such disaster
recovery, business resumption, and contingency plans as may be appropriate and
prudent in light of the nature and scope of its activities and operations and
its obligations hereunder. Each Party shall promptly provide written notice to
the other Party of the occurrence of any changes or disruptions in the
equipment, facilities, systems, staffing, or other arrangements or contracts
with third parties which may in any material respect have the effect of
impairing, disrupting, or preventing the timely and full performance by such
Party of its obligations under this Agreement. In the event either Party has
actual knowledge that its proprietary information technology services or
programs have been breached or otherwise subject to unauthorized access
(“Breached Party”), the Breached Party shall notify the other Party no later
than (3) business days of confirming the occurrence of such breach. At such time
of notification, the Parties shall jointly develop an incident response plan in
accordance with applicable data security notification laws. All costs related to
the Parties’ activities undertaken pursuant to this Section shall be borne by
the Breached Party to the extent such Breached Party is in material breach of
the Agreement or is grossly negligent where such breach or gross negligence
causes the remediation costs.



--------------------------------------------------------------------------------

ARTICLE IX

TERM AND TERMINATION

Section 9.1 Term. This Agreement shall become effective as of the Effective Date
and shall continue thereafter until written notice from either Party terminating
this Agreement in its entirety is provided to the other Party.

Section 9.2 Termination. Unless certain Services are deemed non-cancellable
under an applicable SOW, either party may terminate this Agreement or any SOW
upon thirty (30) Business Days after the delivery of written notice to the other
Party provided however, that any such termination of one or more specific
Services or SOWs will not, in itself, cause the termination of this Agreement.

Section 9.3 Termination for Breach. If either Party breaches any material terms
or conditions of this Agreement, then the other Party may give written notice to
the breaching party that if the breach (if curable) is not cured within thirty
(30) days of the date of such written notice, the Agreement will be terminated.

Section 9.4 Termination for Bankruptcy. Either Party may terminate this
Agreement, effective immediately upon written notice to the other Party, if the
other Party: (A) becomes insolvent or is generally unable to pay, or fails to
pay, its debts as they become due; (B) files or has filed against it, a petition
for voluntary or involuntary bankruptcy or otherwise becomes subject,
voluntarily or involuntarily, to any proceeding under any domestic or foreign
bankruptcy or insolvency law; (C) makes or seeks to make a general assignment
for the benefit of its creditors; or (D) applies for or has appointed a
receiver, trustee, custodian, or similar agent appointed by order of any court
of competent jurisdiction to take charge of or sell any material portion of its
property or business.

Section 9.5 Effect of Termination. Upon the termination of any SOW or this
Agreement, Client shall promptly pay to CTS all amounts accrued through the
effective date of such termination and upon such payment, CTS shall deliver to
Client all Client Deliverables (including any works in progress with respect to
such Client Deliverables. Notwithstanding any other provision of this Agreement
to the contrary, the provisions of Article I, Article III, Article IV, Article V
(for five (5) years, except for personally identifiable information which shall
be kept confidential in accordance with applicable laws and with respect to
trade secrets, in perpetuity), Article VI, Article X, and Article XI, and
Section 7.2 and Section 7.5 of this Agreement shall survive the termination of
this Agreement and any SOW.

ARTICLE X

REPRESENTATIONS AND WARRANTIES; DISCLAIMER

Section 10.1 Representations and Warranties.

10.1.1 By Both Parties. Each Party hereby represents and warrants that, as of
the Effective Date and at all times thereafter (i) each Party has the legal
authority to execute and perform this Agreement, (ii) this Agreement constitutes
a valid and binding obligation enforceable against such Party according to its
terms, and (iii) the execution and delivery of this Agreement does not, and the
performance by each Party of its respective obligations hereunder shall not,
with or without the giving of notice or the passage of time, or both (x) violate
any judgment, writ, injunction, or order of any court, arbitrator, or
governmental agency applicable to such Party, or (y) conflict with, result in
the breach of any provisions of or the termination of, or constitute a default
under, any agreement (including any confidentiality, non-solicitation,
non-competition or similar agreement) to which the representing Party is a party
or by which it may otherwise be bound.



--------------------------------------------------------------------------------

10.1.2 By CTS. CTS hereby represents and warrants to Client that: (i) exclusive
of any Third Party Materials, it holds all rights that are necessary to grant
CTS the license rights in the CTS IP under this Agreement: (ii) the Services
will be provided in compliance with all federal, state, and local laws, rules,
and regulations applicable to CTS; and (iii) the Services will be performed in a
workmanlike, competent and timely manner pursuant to the specific terms of the
applicable SOW.

10.1.3 By Client. Client hereby represents and warrants to CTS that (i) it holds
all rights including without limitation, all necessary consents, permissions or
other clearances necessary to grant CTS the license and usage rights in Client
Background Materials under this Agreement; (ii) Client shall comply with all
federal, state, and local laws, rules, and regulations applicable to Client.

Section 10.2 Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES STATED IN THIS
ARTICLE X, THE SERVICES ARE PROVIDED ON AN “AS IS” BASIS AND THE RECEIPT AND USE
OF THE SERVICES BY CLIENT AND ITS AFFILIATES IS AT THEIR OWN RISK AND CTS
DISCLAIMS ANY ASSURANCE OR WARRANTY REGARDING THE PAST OR CONTINUED SUPPLY,
ACCURACY, CALCULATION OR PUBLICATION OF THE SERVICES AND ANY CTS IP, AND CTS
DOES NOT GUARANTEE ANY SPECIFIC RESULTS FROM CLIENT’S USE OF THE SERVICES OR ANY
CTS IP. CTS DOES NOT MAKE, AND HEREBY DISCLAIMS, ANY AND ALL OTHER WARRANTIES,
WHETHER EXPRESS OR IMPLIED (BY OPERATION OF LAW OR OTHERWISE) INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT AND TITLE AND ANY WARRANTIES ARISING FROM ANY COURSE OF
DEALING, USAGE, OR TRADE PRACTICE, LOSS OF OR DAMAGE TO DATA, LOSS OF BUSINESS
OR LOST PROFITS. NOTWITHSTANDING ANYTHING TO THE CONTRARY, CTS SHALL NOT BE
LIABLE FOR ANY THIRD PARTY HOSTING OR OTHER SERVICE PROVIDER INCLUDING WITHOUT
LIMITATION, IN CONNECTION WITH THE PERFORMANCE OF MANAGEMENT OR OTHER SERVICES
BY CTS UNLESS CTS IS GROSSLY NEGLIGENT OR COMMITS AN ACT OF WILFUL MISCONDUCT.



--------------------------------------------------------------------------------

ARTICLE XI

INDEMNIFICATION; LIMITATIONS OF LIABILITY

Section 11.1 Indemnification of CTS. Client hereby agrees to indemnify and hold
harmless CTS, its Affiliates (to the extent CTS’ Affiliates is performing
Services for Client hereunder) and each of their respective officers, directors,
members, managers, employees, shareholders, financial and legal advisors,
predecessors, successors and assigns (individually and collectively, the
“CTS Indemnitees”) against all third party claims, damages, liabilities, losses,
expenses and costs (including reasonable fees and expenses of attorneys and
other professionals) arising out of, resulting from, or relating to (i) the
provision by or on behalf of Client of any materials, data or assets to CTS;
(ii) any violation by Client of the rights of third parties in connection with
the use of Third Party Materials; (iii) the gross negligence or willful
misconduct of Client or any of its personnel; or (iv) breach by Client of any of
its representations and warranties hereunder.

Section 11.2 Indemnification of Client. CTS hereby agrees to indemnify and hold
harmless Client, its Affiliates and each of their respective officers,
directors, members, managers, employees, shareholders, financial and legal
advisors, predecessors, successors and assigns (individually and collectively,
the “Client Indemnitees”) against all third party claims, damages, liabilities,
losses, expenses and costs (including reasonable fees and expenses of attorneys
and other professionals) arising out of, resulting from, or relating to third
party claims that (i) the provision of any CTS Materials or Client Deliverables
to Client whereby such CTS Materials and/or Client Deliverables infringe the
copyright or trade secret rights of a third party; or (ii) the gross negligence
or willful misconduct of CTS or CTS Personnel.

Section 11.3 Exclusions. Notwithstanding Section 11.2 and anything to the
contrary, CTS shall not be liable to Client including with respect of its
indemnification obligations in connection with (i) any or misuse by Client of
CTS Materials, CTS IP, Client Deliverables or the Services; and (ii) any
combination or modification of the CTS Materials, CTS IP, Client Deliverables or
the Services in a manner that but for such combination or modification, the
claim or loss would not have arisen.

Section 11.4 Indemnity Procedures. Upon the assertion of any claim or the
commencement of any suit or proceeding against either CTS Indemnitees or Client
Indemnitees (each an “indemnitee” as applicable) by a third party that may give
rise to liability of an indemnitor hereunder, the indemnitee promptly shall
notify the indemnitor of the existence of such claim, suit or proceeding and the
indemnitor shall defend and/or settle the claim at indemnitor’s own expense and
with counsel of indemnitor’s own selection; provided, however, the indemnitor
will not, absent the written consent of the indemnitee consent to the entry of
any judgment or enter into any settlement that (1) provides for any relief other
than the payment of monetary damages for which the indemnitor shall be solely
liable and (2) where the claimant or plaintiff does not release the indemnitee,
its affiliates and its respective directors, officers, employees, agents and
representatives, as the case may be, from all liability in respect thereof. In
no event shall the indemnitee be liable for any claims that are compromised or
settled in violation of this Section 11.4. At its own expense, an indemnitee
shall at all times have the right to: (i) hire counsel of its own selection to
provide its defense and (ii) fully participate in any settlement that it
reasonably believes would have an adverse effect on its business.



--------------------------------------------------------------------------------

Section 11.5 Limitation of Liability. Other than in respect of any breach of
confidentiality obligations contained in this Agreement or Client’s payment
obligations, neither Party shall be liable to the other (or to any of the other
Party’s Affiliates) for any indirect, consequential, incidental, exemplary or
special losses or damages, punitive damages, lost profits, lost revenues or
diminution in value including, but not limited to, loss of goodwill, even if
such Party is advised or otherwise aware of the potential for such losses or
damages, in connection with performance of their respective obligations under
this Agreement. The liability of either Party for damages resulting from
performance or non-performance under this Agreement or any SOW, regardless of
the form of action, and whether in contract, tort (including negligence),
warranty or other legal or equitable grounds, shall in no event exceed the
aggregate amount that Client actually pays to CTS in connection with the
provision of Services during the twelve (12) month period immediately preceding
the date upon which such Party receives an award of damages. Notwithstanding the
foregoing, this limitation on direct damages shall not apply to (i) Client’s
payment obligations; (ii) losses by either Party for death or bodily injury,
(iii) damages suffered by a Party as a result of the gross negligence or willful
misconduct of the other Party, or (iii) in respect of each Parties
indemnification obligations set forth in this Article XI.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Non-Solicitation. During the term of this Agreement and for a
period of one (1) year thereafter, neither Party will directly or indirectly
solicit the services of any employee or consultant of the other Party for the
Party’s own benefit or for the benefit of any other person or entity provided,
that neither Party shall be precluded from hiring any employee or consultant of
the other Party who (i) responds to a general solicitation through a search firm
or advertisement or (ii) contacts the hiring Party at its own initiative without
direct or indirect solicitation from such hiring Party.

Section 12.2 No Waiver. Except to the extent otherwise specified in this
Agreement or an SOW, (a) no delay or failure on the part of a Party to exercise
any right, power or privilege under this Agreement shall operate or be construed
to operate as any sort of waiver, release or modification of such right, power
or privilege, nor shall the exercise by a Party of any single right, power or
privilege, or any portion thereof, operate or be construed to operate as any
sort of release, waiver or modification of any other right, power or privilege,
or the remaining portion thereof, and (b) the rights and remedies set forth in
this Agreement shall be cumulative and not exclusive of any rights or remedies
provided by law.



--------------------------------------------------------------------------------

Section 12.3 Independent Contractor. CTS is an independent contractor and
nothing in this Agreement will be construed as establishing an employment or
agency relationship between Client and CTS or any CTS personnel. CTS has no
authority to bind Client by contract or otherwise. CTS will perform Services
under the general direction of Company, but CTS will determine, in CTS’s sole
discretion, the manner and means by which Services are accomplished, subject to
the requirement that CTS will at all times comply with applicable law. Nothing
contained in this Agreement shall be construed to create a joint venture or
partnership between the Parties.

Section 12.4 Severability. If any provision of this Agreement is determined by
any court of competent jurisdiction to be invalid, illegal, or unenforceable in
whole or in part, and such determination becomes final, such provision or
portion thereof shall be deemed to be severed or limited to the extent required
to render the remaining provisions and portions of this Agreement valid, legal
or enforceable, and the Agreement shall be enforced to give effect to the
intention of the Parties to the maximum extent possible. The invalidity of
unenforceability of any provision of this Agreement shall in no way affect the
validity or enforceability of any other provision.

Section 12.5 Applicable Law, Jurisdiction and Waiver of Jury Trial. This
Agreement and all SOWs, and any Exhibits and/or Schedules attached thereto, are
made under and shall be construed and interpreted in accordance with, and
governed by, the internal laws of the State of New York, without regard to the
conflict of law principles thereof other than Section 5-1401 of the New York
General Obligations Law. With respect to any such actions or controversies, the
Parties hereto hereby (a) irrevocably consent and submit to the sole exclusive
jurisdiction of the United States District Court for the Southern District of
New York located in Manhattan, or the Courts of the State of New York located in
Manhattan, (b) irrevocably waive, to the fullest extent permitted by law, any
objection that any of them may now or hereafter have to the laying of the venue
of any such actions or controversies in any such courts or that any such any
such actions or controversies which is brought in any such courts has been
brought in an inconvenient forum. EACH OF THE PARTIES HEREBY WAIVES ITS RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY OR ON BEHALF
OF A PARTY WITH RESPECT TO ANY MATTER RELATING TO OR ARISING OUT OF THE SOW OR
THE PERFORMANCE OR NON-PERFORMANCE OF THE PARTIES HEREUNDER.

Section 12.6 Attorneys’ Fees. If any action is necessary to enforce the terms of
this Agreement, the substantially prevailing Party will be entitled to
reasonable attorneys’ fees, costs and expenses in addition to any other relief
to which such prevailing Party may be entitled.

Section 12.7 Entire Agreement. Except as otherwise provided herein, this
Agreement and any related SOWs, and any Exhibits and/or Schedules attached
thereto, including any exhibits and schedules thereto, contain the entire
understanding of the Parties with respect to its subject matter, and supersedes
and replaces any prior agreements, understandings or promises relating to the
subject matter hereof and thereof.



--------------------------------------------------------------------------------

Section 12.8 Amendment; Modification. No supplement, modification, termination,
amendment or waiver of any provision of this Agreement shall be binding unless
executed in writing by both Parties.

Section 12.9 Force Majeure. Neither CTS nor Client shall be liable for any delay
in performance or failure to perform any obligation (other than payment
obligations) under this Agreement to the extent such delay is due to causes
beyond its control and is without its fault or negligence including, but not
limited to, natural disasters, governmental regulations or orders, civil
disturbance, war conditions, cyber terrorism or malicious acts of third parties,
acts of terrorism or strikes, lock-outs or other labor disputes (a “Force
Majeure Condition”). The performance of any obligation suspended due to a Force
Majeure Condition will resume as soon as reasonably possible as and when such
Force Majeure Condition subsides. To the extent a Force Majeure Condition lasts
longer than thirty (30) days, either party may terminate any applicable SOW or
this Agreement in accordance with its terms.

Section 12.10 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective permitted successors
and assigns. Notwithstanding the foregoing, neither Party may assign, delegate,
or otherwise transfer any of its rights or obligations under this Agreement, by
operation of law or otherwise, to any Person without the written consent of the
other Party, which consent shall not be unreasonably withheld, delayed,
conditioned or denied; provided that CTS may assign, delegate, or otherwise
transfer any of its rights or obligations under this Agreement to one of its
direct or indirect Affiliates.

Section 12.11 Notices. All notices, requests and other communications to any
Party hereunder (“Notices”) shall be in writing (including facsimile or similar
writing) and shall be given to such Party at its address or facsimile number as
set forth below, or such other address or facsimile number as such Party may
hereinafter specify for the purpose of giving notice hereunder to the Party
giving such Notice. Each such Notice shall be deemed delivered (i) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
pursuant to this Section 12.11 and the appropriate facsimile confirmation is
received, (ii) if given by U.S. mail, three (3) days after such Notice is
deposited in the mail, certified mail, return receipt requested, postage
prepaid, addressed as set forth below, (iii) if given by personal delivery, when
personally delivered, (iv) if given by nationally recognized overnight courier,
on the Business Day after such notice is delivered to such courier or (v) if
given by any other means, when delivered, at the address as follows:

If to Client, to:

Cerberus Telecom Acquisition Corp.

c/o Cerberus Capital Management, L.P.

875 Third Avenue

New York, NY 10022

Attention: Bill Kloos

Secretary



--------------------------------------------------------------------------------

If to CTS, to:

Cerberus Technology Solutions, LLC

875 Third Avenue, 3rd Floor

New York, NY 10022

-and-

Cerberus Technology Solutions, LLC

875 Third Avenue, 3rd Floor

New York, NY 10022

Attn: Office of the General Counsel

With a copy to:

Ethan Skerry

c/o Fenwick & West LLP

902 Broadway #14

New York, NY 10010

Section 12.12 Third-Party Beneficiaries. Nothing in this Agreement, whether
express or implied, confers upon any Person, other than the Parties and their
successors and permitted assigns, any rights or remedies under or by reason of
this Agreement, except as and to the extent set forth in, Article XI
(Indemnification; Limitations on Liability), which such Articles shall inure to
the benefit of the Persons specified therein as third-party beneficiaries with
rights to enforce the provisions set forth thereunder.

Section 12.13 Counterparts; Facsimile or Electronic Signature. This Agreement
may be executed in two or more counterparts, any of which may be signed and
exchanged by facsimile or e-mail, and all of which together shall constitute one
and the same agreement.

Section 12.14 No Strict Construction. In the event of any ambiguity regarding
the terms or intent of any provisions of this Agreement (or any SOW), this
Agreement (and such SOW) shall not be strictly construed against, and no
inferences shall be drawn against, any Party by reason of the fact that such
Party may have drafted such particular provision.

***Remainder of Page Intentionally Left Blank - Signatures on Following Page***



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed by its duly authorized representative effective as of the date first
above written.

 

CERBERUS TELECOM ACQUISITION CORP. By:   /s/ William Kloos   Name: William Kloos
  Title: Secretary Cerberus Technology Solutions, LLC By:   /s/ Leonard Laufer  
Name: Leonard Laufer   Title: Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Form A of Statement of Work – With Client Deliverabeles

This Statement of Work #1 [(this “SOW No. 1”)] is issued under and subject to
all of the terms and conditions of the Master Services Agreement dated as of
______________, 2019 (the “Agreement”), between Cerberus Technology Solutions,
LLC a Delaware limited liability company with offices at 875 Third Avenue, Third
Floor, New York, NY 10022 (“CTS”), and [___], a [____] [entity], with offices at
[__] (“Client”), and is made and entered into as of ___________, 2019. Any
capitalized terms used herein but not defined shall have the meaning set forth
in the Agreement.

 

I.

Background and Objectives

 

  A.

Scope of Work:

 

  1.

Workstreams

 

  2.

Activities

 

II.

Client Data, Client Background Materials and Client Deliverables

 

  A.

Client Data. Client shall provide the following Client Data in connection with
this SOW No. 1:

 

  1.

[Client import/export data] -

 

  B.

Client Background Materials. The items identified a Client Background Materials
are as follows:

 

  1.

[Specify exactly the Client Background Materials]

C. Client Deliverables/Client Reporting/Data Insights. Based on the work streams
contemplated above, the following Client Deliverables will be produced at the
conclusion of this SOW No. 1:

 

  1.

Client Deliverables

[Specify exactly the Client Deliverables]

 

  2.

Licensing

[Specify any special licensing terms]



--------------------------------------------------------------------------------

  3.

Acceptance Criteria

All Client Deliverables under this SOW No. 1 will be deemed accepted by Client
upon delivery, unless Client provides written notice to CTS within 7 days of
such delivery specifically identifying the manner in which the Client
Deliverables fail to materially comply with their applicable specifications (in
which case CTS shall have the right to make such corrections to the Client
Deliverables as it deems appropriate to satisfy the specifications and present
the same to Client for acceptance pursuant to this paragraph). Any use of the
Client Deliverables by Client following presentment shall constitute acceptance.

CTS and the CTS Professionals shall be excused for a failure or delay in
performance of obligations under this SOW No. 1 to extent non-performance is
caused by act or omission of the Client, so long as CTS promptly provides
written notice to the Client of any expected failure or delay and uses all
reasonable efforts to avoid and minimize the impact of any such failure or
delay.

 

  4.

Ownership of Data

For the avoidance of doubt, CTS reserves all right, title and interest in and to
the CTS Data Models, CTS Data and the Data Reference Architecture, and may use
any of the foregoing without any restriction in connection with its business
purposes. CTS does not grant any rights in and to the same except as expressly
provided hereunder or in the Agreement. Any access rights that Client may have
in and to CTS Data shall solely be in accordance with the applicable SOW and
shall cease as of the expiration of the term of the applicable SOW. The CTS Data
Models, CTS Data and the Reference Data Architecture are deemed to be CTS IP (as
defined in Section 7.6 of the Agreement).

Client shall own all right, title, and interest in and to (i) any and all Client
Data provided to CTS and (ii) any and all Data Insights provided by CTS in
connection with Data Modeling Services. CTS hereby assigns all Intellectual
Property Rights in and to the Data Insights to Client and Client may use such
Data Insights (in the context of any reports provided by CTS) in connection with
its business purposes; provided that Client may not store any Data Insights or
otherwise have access to any CTS IP or CTS systems after the expiration of the
term of the applicable SOW. The Client hereby grants to CTS a non-exclusive,
irrevocable, worldwide, fully paid-up, and royalty-free license to make, have
made, import, use, reproduce, distribute, create derivative works of, perform,
display, modify, maintain, and support the Client Data and Data Insights solely
as necessary for CTS’ performance of the Services hereunder, and, during or
after the Term, CTS may further use any data (including any Client Data)
provided to CTS or any Data Insights provided by CTS under this Agreement or any
SOWs for its own business purposes or to otherwise improve its products or
services, provided that use of such data shall be only to the extent such data
is first anonymized or aggregated and does not identify Client or Client’s
products or services in any manner.



--------------------------------------------------------------------------------

“Client Data” means all raw data provided by Client to CTS as further described
in this SOW and any other applicable SOWs.

“CTS Data” means data that is owned by CTS prior to or independent of this SOW
or any other applicable SOWs and any de-identified data that is otherwise
generated by CTS in its performance of Services including without limitation,
all derived data, and any data that is appended, extrapolated, modified,
altered, transformed, compiled, or otherwise adapted or enhanced by CTS or any
new data sets learned or otherwise developed, compiled, or organized by CTS
using any CTS IP.

“CTS Data Model” means any scalable data model used and/or developed by CTS to
analyze and organize data objects in the Reference Data Architecture and such
data objects’ relationship to other data objects in the Reference Data
Architecture.

“Data Modeling Services” shall mean those Services provided by CTS using CTS
Data Models to provide certain Data Insights to Client as specified in and in
accordance with this SOW and any other applicable SOWs.

“Data Insights” shall mean the specific data output in connection with Client’s
products and services provided by CTS to Client in the format delivered to
Client as further described in this SOW and any other applicable SOWs.

“Reference Data Architecture” means the CTS owned and proprietary
infrastructure, compromised of, without limitation, any and all hardware,
software, models, policies, schema, rules, functional components, roadmaps,
specifications, environments, and/or standards, among others, of processes and
inter-related functional components that dictate how data interacts and is
consumed from the identification and translation of data objects to the
utilization of such data objects in one or more CTS Data Models, which includes
the translation of data objects from various sources into a single and relatable
language; how such data objects, individually and aggregately, are meaningfully
defined, tagged, tracked, and attributed from various sources; the storage
and/or arrangement of such data objects; how such data objects communicate with
other data objects; the accuracy and correctness of such communication between
and/or among the data objects; the robustness of the communication between
and/or among the data objects; and related security protocols that are
integrated and applied at each stage.



--------------------------------------------------------------------------------

III.

Project Management

 

  A.

Governance Framework

 

  B.

Project Management

 

IV.

Fees, Expenses and Billing

 

  A.

Fees

[CTS Service Fees for work performed under this SOW No. 1 will be billed on an
hourly basis according to the amount of time utilized by the respective CTS
Professionals multiplied by each such professional’s respective hourly rate. The
rates for the CTS Professionals vary according to the experience of the
individuals. The hourly billing rates of the CTS Professionals shall be provided
to Client under separate cover.

 

CTS Professional

   Anticipated Time
Commitment                       

Based on the hourly billing rates of the individuals set forth above, and the
anticipated time commitment for such persons during the course of this SOW
No. 1, CTS estimates that its aggregate Service Fees for Advisory Services
rendered during the term of this SOW No. 1 will be approximately
$[______________]. For the avoidance of doubt, Client shall only be billed for
the hours actually worked by the CTS Professionals multiplied by the hourly rate
for each such professional who provided such services.]

 

  B.

Expenses

[In addition to the Service Fees, CTS estimates that the CTS Professionals will
incur and bill to Client on a pass through basis out-of-pocket expenses in the
aggregate amount of approximately $[__________], based upon three team trips to
various Client locations and presuming airfare, hotel, meals and other
reasonable and necessary travel related expenses. The CTS Professionals shall
comply with the CTS’ travel policy then in effect and provide the Client with
supporting documentation in respect of all expenses.]

 

  C.

Billing

[Based on the above, it is estimated that the total billing (i.e., Service Fees
and related expenses) for this SOW No. 1 (anticipated from the Effective Date
through [________________]) shall be approximately $[____________]. If during
the course of providing the Services CTS anticipates that there will be any
significant deviation from this estimate (either with respect to Service Fees or
expenses), CTS will promptly notify



--------------------------------------------------------------------------------

Client of such deviation so that the Parties can discuss the reasons and
mutually agree on changes in scope or estimated fees or expenses. Upon
completion of this SOW No. 1, CTS shall provide Client with a final invoice
which will set forth a final accounting of hours and expenses. Such invoice will
be due upon presentation and payable no later than 30 days after the date
thereof. Should any invoice remain unpaid for more than 30 days after the date
thereof, interest shall be paid at the lesser of a rate of 1.5% per month or the
maximum amount permissible by law per month.]

 

V.

Communication and Reporting

[[The CTS Professionals will provide all Client Deliverables in [electronic
form, PowerPoint, Excel, or Word, as deemed appropriate by the CTS Professionals
based on the deliverable specific content]]. Additionally, the CTS Professionals
will submit, electronically, a weekly status report, which shall include amounts
for service fees and related expenses incurred to date. The status report will
provide progress against planned milestones, identified risks and issues, and
completion of planned deliverables. A weekly call will be held at which verbal
discussion of progress and/or needs may take place including executive
management opportunity to be verbally briefed.]

 

VI.

Availability of Client Resources

CTS’ ability to provide the Services and deliver the Client Deliverables is
subject to the Client providing reasonable access to all resources required to
meet the terms set out in this SOW No. 1, including, but not limited to, office
and company locations, employees, and technology systems and the following:

 

  1.

[Designation of a dedicated project manager to serve as a point of key point of
contact for the CTS Professionals;

 

  2.

Data on the stations is accessible and can be transported to a CTS supported
cloud environment;

 

  3.

A Monthly Steering Committee, chaired by project champion, to drive use case
prioritization, project updates, and future funding considerations;

 

  4.

The CTS Professionals will have access to Client subject matter experts within
the various operating units, including but not limited to: operations, finance,
information technology, business management; and

 

  5.

The CTS Professionals will have access to Client Data, Client Background
Materials, systems, and tools within the various operating units, including, but
not limited to, operations, finance, information technology, business
management.]

 

VII.

Data Processing Addendum

[Attached hereto as Addendum A is a Data Processing Addendum which is hereby
incorporated into this [SOW No. 1] and made a part hereof by this reference. To
the extent that CTS should receive, have access to or process personal
information protected by the EU General Data Protection Regulation 2016/679 and
EU Member State implementing laws and regulations (the “GDPR”) during the course
of the engagement, the Parties shall abide by the terms and conditions set forth
in the Data Processing Addendum.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this SOW No. 1 to be
executed by its duly authorized representative effective as of the date first
above written.

 

[_______________________] By:       Name:   Title: Cerberus Technology
Solutions, LLC By:                          Name:   Title:



--------------------------------------------------------------------------------

Form B of Statement of Work – License of CTS Products

This Statement of Work #1 [(this “SOW No. 1”)] is issued under and subject to
all of the terms and conditions of the Master Services Agreement dated as of
______________, 2019 (the “Agreement”), between Cerberus Technology Solutions,
LLC a Delaware limited liability company with offices at 875 Third Avenue, Third
Floor, New York, NY 10022 (“CTS”), and [___], a [____] [entity], with offices at
[__] (“Client”), and is made and entered into as of ___________, 2019. Any
capitalized terms used herein but not defined shall have the meaning set forth
in the Agreement.

 

I.

Product to be Licensed

 

  A.

Product

[Specify exactly the Product to be licensed] (the “Product”)

 

  B.

Use of the Product

Product shall only be used for the following purpose [___________________]

 

  C.

License Terms

[Specify licensing terms]

 

  D.

[Acceptance Criteria

All Client Deliverables under this SOW No. 1 will be deemed accepted by Client
upon delivery, unless Client provides written notice to CTS within 7 days of
such delivery specifically identifying the manner in which the Client
Deliverables fail to materially comply with their applicable specifications (in
which case CTS shall have the right to make such corrections to the Client
Deliverables as it deems appropriate to satisfy the specifications and present
the same to Client for acceptance pursuant to this paragraph). Any use of the
Client Deliverables by Client following presentment shall constitute acceptance.

CTS and the CTS Professionals shall be excused for a failure or delay in
performance of obligations under this SOW No. 1 to extent non-performance is
caused by act or omission of the Client, so long as CTS promptly provides
written notice to the Client of any expected failure or delay and uses all
reasonable efforts to avoid and minimize the impact of any such failure or
delay.]



--------------------------------------------------------------------------------

  E.

Ownership of the Product and related Intellectual Property

For the avoidance of doubt, CTS reserves all right, title and interest in and to
the Product, including, without limitation, all CTS Data Models, CTS Data and
the Data Reference Architecture imbedded therein, and may use any of the
foregoing without any restriction in connection with its business purposes. CTS
does not grant any rights in and to the same except as expressly provided
hereunder or in the Agreement. The Product, including, without limitation, the
CTS Data Models, CTS Data and the Reference Data Architecture embedded therein
are deemed to be CTS IP (as defined in Section 7.6 of the Agreement).

“CTS Data” means data that is owned by CTS prior to or independent of this SOW
or any other applicable SOWs and any de-identified data that is otherwise
generated by CTS in its performance of Services including without limitation,
all derived data, and any data that is appended, extrapolated, modified,
altered, transformed, compiled, or otherwise adapted or enhanced by CTS or any
new data sets learned or otherwise developed, compiled, or organized by CTS
using any CTS IP.

“CTS Data Model” means any scalable data model used and/or developed by CTS to
analyze and organize data objects in the Reference Data Architecture and such
data objects’ relationship to other data objects in the Reference Data
Architecture.

“Reference Data Architecture” means the CTS owned and proprietary
infrastructure, compromised of, without limitation, any and all hardware,
software, models, policies, schema, rules, functional components, roadmaps,
specifications, environments, and/or standards, among others, of processes and
inter-related functional components that dictate how data interacts and is
consumed from the identification and translation of data objects to the
utilization of such data objects in one or more CTS Data Models, which includes
the translation of data objects from various sources into a single and relatable
language; how such data objects, individually and aggregately, are meaningfully
defined, tagged, tracked, and attributed from various sources; the storage
and/or arrangement of such data objects; how such data objects communicate with
other data objects; the accuracy and correctness of such communication between
and/or among the data objects; the robustness of the communication between
and/or among the data objects; and related security protocols that are
integrated and applied at each stage.

 

II.

Fees, Expenses and Billing

 

  A.

Fees

[______________________]

 

  B.

Expenses

[___________________]

 

  C.

Billing

[_________________]



--------------------------------------------------------------------------------

III.

Support for the Product

[___________________________]

IN WITNESS WHEREOF, each of the Parties hereto has caused this SOW No. 1 to be
executed by its duly authorized representative effective as of the date first
above written.

 

[_______________________] By:                              Name:   Title:
Cerberus Technology Solutions, LLC By:       Name:   Title:



--------------------------------------------------------------------------------

Form of Statement of Work

Form of Statement of Work C – Consulting Services Only (No Data Modeling
Services or Data Insights)

This Statement of Work #1 [(this “SOW No. 1”)] is issued under and subject to
all of the terms and conditions of the Master Services Agreement dated as of
______________, 2019 (the “Agreement”), between Cerberus Technology Solutions,
LLC a Delaware limited liability company with offices at 875 Third Avenue, Third
Floor, New York, NY 10022 (“CTS”), and [___], a [____] [entity], with offices at
[__] (“Client”), and is made and entered into as of ___________, 2019. Any
capitalized terms used herein but not defined shall have the meaning set forth
in the Agreement.

 

I.

Background and Objectives

 

  A.

Scope of Work:

 

  1.

Workstreams

 

  2.

Activities

 

II.

Client Data, Client Background Materials and Client Deliverables

 

  A.

Client Data. Client shall provide the following Client Data in connection with
this SOW No. 1:

 

  1.

[Client import/export data]

 

  B.

Client Background Materials. The items identified a Client Background Materials
are as follows:

 

  1.

[Specify exactly the Client Background Materials]

C. Client Deliverables/Client Reporting/Data Insights. Based on the work streams
contemplated above, the following Client Deliverables will be produced at the
conclusion of this SOW No. 1:

 

  1.

Client Deliverables

Client Deliverables under this SOW No. 1 shall be the reporting, progress
findings, and presentations in direct support of the activities in section A
above. For the avoidance of doubt, no CTS IP shall be provided in connection
with this SOW No. 1.

 

31



--------------------------------------------------------------------------------

  2.

Acceptance Criteria

All Client Deliverables under this SOW No. 1 will be deemed accepted by Client
upon delivery, unless Client provides written notice to CTS within 7 days of
such delivery specifically identifying the manner in which the Client
Deliverables fail to materially comply with their applicable specifications (in
which case CTS shall have the right to make such corrections to the Client
Deliverables as it deems appropriate to satisfy the specifications and present
the same to Client for acceptance pursuant to this paragraph). Any use of the
Client Deliverables by Client following presentment shall constitute acceptance.

CTS and the CTS Professionals shall be excused for a failure or delay in
performance of obligations under this SOW No. 1 to extent non-performance is
caused by act or omission of the Client, so long as CTS promptly provides
written notice to the Client of any expected failure or delay and uses all
reasonable efforts to avoid and minimize the impact of any such failure or
delay.

 

  3.

Ownership of Client Data

Client shall own all right, title, and interest in and to any and all Client
Data provided to CTS. The Client hereby grants to CTS a non-exclusive,
irrevocable, worldwide, fully paid-up, and royalty-free license to make, have
made, import, use, reproduce, distribute, create derivative works of, perform,
display, modify, maintain, and support the Client Data solely as necessary for
CTS’ performance of the Services hereunder, and, during or after the Term, CTS
may further use any data (including any Client Data) provided to CTS or any Data
Insights provided by CTS under this Agreement or any SOWs for its own business
purposes or to otherwise improve its products or services, provided that use of
such data shall be only to the extent such data is first anonymized or
aggregated and does not identify Client or Client’s products or services in any
manner.

“Client Data” means all raw data provided by Client to CTS as further described
in this SOW and any other applicable SOWs.

 

III.

Project Management

 

  A.

Governance Framework

 

  B.

Project Management

 

IV.

Fees, Expenses and Billing

 

  A.

Fees

[CTS Service Fees for work performed under this SOW No. 1 will be billed on an
hourly basis according to the amount of time utilized by the respective CTS
Professionals multiplied by each such professional’s respective hourly rate. The
rates for the CTS Professionals vary according to the experience of the
individuals. The hourly billing rates of the CTS Professionals shall be provided
to Client under separate cover.

 

32



--------------------------------------------------------------------------------

CTS Professional

   Anticipated Time
Commitment                       

Based on the hourly billing rates of the individuals set forth above, and the
anticipated time commitment for such persons during the course of this SOW
No. 1, CTS estimates that its aggregate Service Fees for Advisory Services
rendered during the term of this SOW No. 1 will be approximately
$[______________]. For the avoidance of doubt, Client shall only be billed for
the hours actually worked by the CTS Professionals multiplied by the hourly rate
for each such professional who provided such services.]

 

  B.

Expenses

[In addition to the Service Fees, CTS estimates that the CTS Professionals will
incur and bill to Client on a pass through basis out-of-pocket expenses in the
aggregate amount of approximately $[__________], based upon three team trips to
various Client locations and presuming airfare, hotel, meals and other
reasonable and necessary travel related expenses. The CTS Professionals shall
comply with the CTS’ travel policy then in effect and provide the Client with
supporting documentation in respect of all expenses.]

 

  C.

Billing

[Based on the above, it is estimated that the total billing (i.e., Service Fees
and related expenses) for this SOW No. 1 (anticipated from the Effective Date
through [________________]) shall be approximately $[____________]. If during
the course of providing the Services CTS anticipates that there will be any
significant deviation from this estimate (either with respect to Service Fees or
expenses), CTS will promptly notify Client of such deviation so that the Parties
can discuss the reasons and mutually agree on changes in scope or estimated fees
or expenses. Upon completion of this SOW No. 1, CTS shall provide Client with a
final invoice which will set forth a final accounting of hours and expenses.
Such invoice will be due upon presentation and payable no later than 30 days
after the date thereof. Should any invoice remain unpaid for more than 30 days
after the date thereof, interest shall be paid at the lesser of a rate of 1.5%
per month or the maximum amount permissible by law per month.]

 

V.

Communication and Reporting

[The CTS Professionals will provide all Client Deliverables in [electronic form,
PowerPoint, Excel, or Word, as deemed appropriate by the CTS Professionals based
on the deliverable specific content. Additionally, the CTS Professionals will
submit, electronically, a weekly status report, which shall include amounts for
service fees and related expenses incurred to date. The status report will
provide progress against planned milestones, identified risks and issues, and
completion of planned deliverables. A weekly call will be held at which verbal
discussion of progress and/or needs may take place including executive
management opportunity to be verbally briefed.]

 

33



--------------------------------------------------------------------------------

VI.

Availability of Client Resources

CTS’ ability to provide the Services and deliver the Client Deliverables is
subject to the Client providing reasonable access to all resources required to
meet the terms set out in this SOW No. 1, including, but not limited to, office
and company locations, employees, and technology systems and the following:

 

  1.

[Designation of a dedicated project manager to serve as a point of key point of
contact for the CTS Professionals;

 

  2.

Data on the stations is accessible and can be transported to a CTS supported
cloud environment;

 

  3.

A Monthly Steering Committee, chaired by project champion, to drive use case
prioritization, project updates, and future funding considerations;

 

  4.

The CTS Professionals will have access to Client subject matter experts within
the various operating units, including but not limited to: operations, finance,
information technology, business management; and

 

  5.

The CTS Professionals will have access to Client Data, Client Background
Materials, systems, and tools within the various operating units, including, but
not limited to, operations, finance, information technology, business
management.]

 

VII.

Data Processing Addendum

[Attached hereto as Addendum A is a Data Processing Addendum which is hereby
incorporated into this [SOW No. 1] and made a part hereof by this reference. To
the extent that CTS should receive, have access to or process personal
information protected by the EU General Data Protection Regulation 2016/679 and
EU Member State implementing laws and regulations (the “GDPR”) during the course
of the engagement, the Parties shall abide by the terms and conditions set forth
in the Data Processing Addendum.]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this SOW No. 1 to be
executed by its duly authorized representative effective as of the date first
above written.

 

[_______________________] By:                                  Name:   Title:
Cerberus Technology Solutions, LLC By:       Name:   Title:

 

35